DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 28 JULY 2022 and supplemental response and claim amendments filed on 11 AUGUST 2022.  Thus, Claims 1-10, 12-18 and 20 are pending and have been considered for Allowance as follows.     

 Allowable Subject Matter 
Claims 1-10, 12-18 and 20 are pending and allowed.      
The following is an examiner’s statement of reasons for allowance:        
The closest prior art of Kulkarni reference (US Pub. No. 2014/0324527) teaches--  
{“Embodiments of the present disclosure is directed to the use of spatially diverse multiple antenna structures and associated radio transmitters and receivers in a sensor for accurate proximity detection.  In a retail environment, a system based on a network of such (smart) sensors can accurately detect presence and location of a shopper's wireless mobile device as the shopper moves along the shopping aisles carrying the wireless mobile device (e.g. smartphone).  Based on the location of the shopper and the duration of the shopper stopping in front of a product shelf in an aisle, embodiments can engage the shopper (through the wireless mobile device) in transaction-oriented interactions using the `sense, analyze, and connect` capability of the various embodiments described herein.  Such interactions result in increased revenue for the retailers as well as better understanding of the shopping behavior of the retail shoppers. Such understanding can be embodied in improved analytics.”}           

Further, Heath reference (US Pub. No. 2016/ 0189174) teaches ---      
{“Methods, apparatus, non-transitory computer readable storage medium, computer systems, networks, and/or systems using a wireless device for detection and tracking of user's data that uses electromagnetic frequency (EMF) identification (EMFID) technologies to provide data transfer and communications for EMFID sensors for automatic identification data collection of personal data for one or more individuals or end user, multiple EMFID tag interactions, remotely storing, monitoring and retrieving data and location data, physical, emotional and mental state data, integration of biometric data, healthcare, physical health conditions, medical conditions, diseases and conditions for disease control and prevention, pharmaceutical data and other data to develop a profile for one or more individuals, using radio and other frequency tags and relaying data from EMFID tag interactions to a database that can be accessed by members of a network, wherein predictive analytics are used for one or more individuals analysis, marketing, monitoring, behavior, diagnosis and promotions, of interest, of medical care, drugs, products, illegal activity, or other services, of interest, of past, present or future customers, users, targets and/or target markets.”}         

Further, Kirkwood reference (US Pub. No. 2009/ 0150169) teaches ---      
{“A document acquisition and authentication system comprising a web-based application that on behalf of its users can automatically: a) collect Digital Documents, b) create standardized descriptive metadata related to each Digital Document, c) use that descriptive metadata to organize, sort, and filter the collected Digital Documents, d) collect and create evidence that third party users can use to judge the authenticity of particular Digital Documents, e) protect the users privacy during the collection, storage, and sharing of the Digital Documents.  The web-based application provides users with functionalities including user management, Source management, automatic and manual document acquisition, and document management and sharing.  The System can receive Digital Documents that users manually upload into it and it enables users to manually enter standardized descriptive metadata.  The System can then automatically handle the other functions for the Digital Documents.”}           

Further, Reardon reference (US Pub. No. 2014/ 0188725) teaches ---      
{“A method of performing financial transactions between users of accounts comprising electronic messaging and crediting and debiting of at least one financial account.  The invention also allows each user to define a schedule of receipt charges associated with the identities of other users to be charged as compensation for accepting delivery of their messages.  With the user's permission, a record of purchases made may be maintained in a marketing database, increasing the value of use's market identity and the corresponding value of receipt charges they user may collect.  Major benefits of the invention include, but are not limited to:  (1) electronic financial transactions are completed in a more secure manner with appropriate tracking and verification, (2) message recipients receive income from the value of their market identities, and (3) commercial enterprises can more readily identify individuals interested in receiving their commercial offers.”}             

In regards to independent Claims 1, 12 and 20, Kulkarni, Heath, Kirkwood and Reardon references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               
Claim 1:          
1.      A method comprising:     
obtaining a contactless communication tag configured to emit a contactless radio signal in response to a reader signal from at least one computing device;     
attaching the contactless communication tag to an applet-linked document;    
wherein the applet-linked document comprises document fields comprising:      
a document identifier that identifies the applet-linked document, 
a document content, 
a document recipient, and 
a document sender;         

wherein the tag data is extracted from a contactless radio signal emitted by the contactless communication tag in response to a reader signal of the at least one computing device;        
instructing, dynamically and in real-time, by the at least one processor, the at least one computing device to execute, based on the tag data, an applet associated with the contactless communication tag to:         
receive, in real-time by user input via the at least one computing device, the document fields of the applet-linked document;       
generate, in real-time, document content data associated with the applet-linked document; 
wherein the document content data comprises: 2Serial No.: 17/010,188Attorney Docket No.: 056516-509200/US    
a document identifier data item representing the document identifier, 
a document content data item representing the document content, a document recipient data item representing the document recipient, and 
a document sender data item representing the document sender; 
write, in real-time, the document content data to a memory of the contactless communication tag so as to enable a subsequent contactless radio signal to carry subsequent tag data comprising the document content data;         
generating, dynamically and in real-time, by the at least one processor, an account link that links the tag identifier to a user account associated with the at least one computing device;  and      
generating, dynamically and in real-time, by the at least one processor, a document entry in the user account for the applet-linked document based on the account link between the tag identifier and the user account, wherein the document entry stores the document content data,
receiving, by the at least one processor, a transfer request comprising the tag identifier and a requested document content data item representing a quantity to transfer from the user account;       
accessing, by the at least one processor via the account link, the document content data associated with the contactless communication tag of the applet-linked document based at least in part on the tag identifier;       
determining, by the at least one processor, a valid transfer request associated with the transfer request based on a comparison of the requested document content data item and the document content data;   and      
transferring, by the at least one processor, the quantity from the user account based on the valid transfer request.             



Claim 12:      
12.    A method comprising:        
obtaining a contactless communication tag configured to emit a contactless radio signal in response to a reader signal from at least one computing device;      
attaching the contactless communication tag to an applet-linked document;        
wherein the applet-linked document comprises document fields comprising:       
a document identifier that identifies the applet-linked document, 
a document content, 
a document recipient,  and 
a document sender; 

wherein the tag data comprises encoded tag data associated with a contactless communication tag in response to a reader signal of the at least one computing devicinstructing, dynamically and in real-time, by the at least one processor, the at least one computing device to execute, based on the tag data, an applet associated with the contactless communication tag to: 
receive, a webpage conveying document content data associated with an applet-linked document based on the applet;     
wherein the document content data comprises:    
a document identifier data item representing the document identifier, 
document content data item representing the document content, 
a document recipient data item representing a document recipient,   and    
a document sender data item representing a document sender;     
match, in real-time, the document recipient with the document possessor based on the document recipient identifier;       
generating, dynamically and in real-time, by the at least one processor, an account link linking the tag identifier to a user account associated with the document possessor where the document possessor matches the document recipient;       
generating, dynamically and in real-time, by the at least one processor, a document entry in the user account for the applet-linked document based on the account link between the tag identifier and the user account, wherein the document entry stores the document content data;    
receiving, by the at least one processor, a transfer request comprising the tag identifier and a requested document content data item representing a quantity to transfer from the user account; 6Serial No.: 17/010,188Attorney Docket No.: 056516-509200/US      
accessing, by the at least one processor via the account link, the document content data associated with the contactless communication tag of the applet-linked document based at least in part on the tag identifier;       
determining, by the at least one processor, a valid transfer request associated with the transfer request based on a comparison of the requested document content data item and the document content data;   and        
transferring, by the at least one processor, a quantity from a sender account linked to the document sender identifier to the user account based on the document content data and the valid transfer request.      



Claim 20:         
20.      A system comprising:        
an applet-linked document comprising document fields comprising:         
a document identifier that identifies the applet-linked document,            
a document content,               
a document recipient, and          
a document sender;         
a contactless communication tag configured to emit a contactless radio signal in response to a reader signal from at least one computing device;          
wherein the contactless communication tag is attached to the applet-linked document;     and 
wherein the at least one processor is configured to implement instructions causing the at least one processor to perform steps to:        
wherein the tag data is extracted from a contactless radio signal emitted by the contactless communication tag in response to a reader signal of the at least one computing device;        
instruct the at least one computing device to execute, based on the tag data, an applet associated with the contactless communication tag to:         
receive, in real-time by user input via the at least one computing device, the document fields of the applet-linked document;      
generate, in real-time, document content data associated with the applet-linked document;       
wherein the document content data comprises:    
a document identifier data item representing the document identifier, 
a document content data item representing the document content, 
a document recipient data item representing the document recipient,   and       
a document sender data item representing the document sender;   
write, in real-time, the document content data to a memory of the contactless communication tag so as to enable a subsequent contactless radio signal to carry subsequent tag data comprising the document content data; 9Serial No.: 17/010,188Attorney Docket No.: 056516-509200/US  
generate, dynamically and in real-time, an account link that links the tag identifier to a user account associated with the at least one computing device;   
generate, dynamically and in real-time, a document entry in the user account for the applet-linked document based on the account link between the tag identifier and the user account, wherein the document entry stored the document content data; 
receive a transfer request comprising the tag identifier and a requested document content data item representing a quantity to transfer from the user account;         
access, via the account link, the document content data associated with the contactless communication tag of the applet-linked document based at least in part on the tag identifier;    
determine a valid transfer request associated with the transfer request based on a comparison of the requested document content data item and the document content data;   and 
transfer the quantity from the user account based on the valid transfer request.                    


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691